Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 20, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  157991 & (96)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  In re CHURCHILL/BELINSKI, Minors.                                 SC: 157991                         Richard H. Bernstein
                                                                    COA: 337790                        Elizabeth T. Clement
                                                                    Clare CC Family Div:               Megan K. Cavanagh,
                                                                                                                        Justices
                                                                     16-000046-NA

  _________________________________________/

         By order of November 16, 2018, this Court directed the Clerk to schedule oral
  argument on the application relating to the minor child, OTC. This Court also reversed
  the March 15, 2018 Court of Appeals judgment in part and vacated the Clare Circuit
  Court’s February 17, 2017 order of adjudication and March 15, 2017 order of disposition
  as they pertained to the minor children SLB and JWC. In lieu of oral argument on the
  application, the parties have now filed a joint motion to vacate the circuit court’s orders
  of adjudication and disposition and the Court of Appeals judgment as to the minor child,
  OTC, and to remand this case to the circuit court with instructions to dismiss without
  prejudice the petition against the respondent as to all three children.

         On order of the Court, the motion is GRANTED. We VACATE those parts of the
  March 15, 2018 Court of Appeals judgment and the Clare Circuit Court’s orders of
  adjudication and disposition pertaining to the minor child, OTC, and we REMAND this
  case to the Clare Circuit Court, which shall dismiss without prejudice the petition against
  the respondent as to all three children.

       The application for leave to appeal as it pertains to the minor child, OTC, is
  DISMISSED with prejudice and without costs.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 20, 2019
         t0313
                                                                               Clerk